[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12184                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              JANUARY 4, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 0:10-cr-60020-CMA-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff - Appellee,

                                              versus

RAFAEL ARCANGEL SANDOVAL-MERCADO,
a.k.a. Carlos Enrique Vargas Soto,
a.k.a. Rafael Arcangel Sandoval,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (January 4, 2011)

Before EDMONDSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Rafael Arcangel Sandoval-Mercado was convicted for aggravated identity

theft and illegal reentry into the United States. He now appeals his sentence of 36

months’ imprisonment. He argues that the sentence is unreasonable because the

district court failed to consider all the factors under 18 U.S.C. § 3553(a) and failed

to provide a proper “Statement of Reasons.” Thus, Sandoval-Mercado challenges

only the process by which the district court imposed the sentence—he makes no

argument as to the substantive reasonableness of the sentence.

      We review a district court’s imposition of a sentence under the deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007).

To assess whether a sentence is procedurally reasonable, we determine whether

the district court committed any “significant procedural error, such as failing to

calculate (or improperly calculating) the [sentencing] Guidelines range, treating

the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence . . . .” Id. at 51. The district court need not have discussed each §

3553(a) factor individually, but need only have acknowledged that it considered

the defendant’s arguments and the § 3553(a) factors. United States v. Talley, 431

F.3d 784, 786 (11th Cir. 2005) (per curiam). As the Supreme Court explained in

Rita v. United States, “[t]he sentencing judge should set forth enough to satisfy the

                                          2
appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” 551 U.S. 338, 356

(2007). Thus, the law leaves much to the district judge’s “own professional

judgment.” Id.

       Sandoval-Mercado argues that the sentencing judge “only provided a boiler-

plate Statement of Reasons that was unresponsive and silent to the issues

presented in the Sentencing Hearing.” But we find that the statements of the

district judge during sentencing are sufficient to meet any procedural

requirements: Upon sentencing Sandoval-Mercado, the district court

acknowledged that it had considered the pre-sentence investigation report with its

advisory guidelines and the § 3553(a) factors. Because we find no procedural

error,1 we conclude that the district court did not abuse its discretion in sentencing

Sandoval-Mercado to 36 months’ imprisonment. Accordingly, we affirm.

AFFIRMED.




       1
        Ordinarily, once we determine that the district court’s decision was procedurally sound,
we next consider the substantive reasonableness of the sentence imposed. Gall, 552 U.S. at 51.
However, a party abandons any issue that it has not clearly delineated in its initial appellate brief.
 Fed. Sav. and Loan Ins. Corp. v. Haralson, 813 F.2d 370, 373 n.3 (11th Cir. 1987). We will not
reach the issue of substantive reasonableness because Sandoval-Mercado did not argue it here.

                                                  3